Citation Nr: 0711031	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  06-23 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from February 1990 to April 
2002.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in June 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied entitlement to service 
connection for left and right knee disabilities.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In a July 2006 Form 9, the veteran requested a hearing before 
a member of the Board at the local VA office.  The veteran 
was scheduled for a videoconference hearing to be held March 
14, 2007.  However, in a February 2007 statement, the 
veteran's representative indicated that the veteran requested 
a Travel Board hearing not a videoconference hearing.  The 
representative stated that the veteran wanted to cancel the 
videoconference hearing and he wanted to be scheduled for a 
Travel Board hearing.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700, a hearing on appeal before 
the Board will be granted if a claimant expresses a desire to 
appear in person.  To ensure full compliance with due process 
requirements, a remand is required.



Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
personal hearing before a Veterans Law 
Judge at the RO.  38 U.S.C.A. § 7107 
(West 2002).  A copy of the notice to the 
veteran of the scheduling of the hearing 
should be placed in the record, keeping 
in mind the 30-day advance notice 
requirement specified at 38 C.F.R. 
§ 19.76 (2006).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




